Citation Nr: 1207983	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for external hemorrhoids.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1993, including service in the Republic of Vietnam.  His awards and decorations include the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a December 2008 rating decision issued by the RO in Huntington, West Virginia.  In the June 2007 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for hypertension, denied his petition to reopen his claim of entitlement to service connection for a lumbosacral strain, and continued his noncompensable disability rating for service-connected external hemorrhoids.  In the December 2008 rating decision, the RO, in relevant part, denied the Veteran's petition to reopen his claim of entitlement to service connection for hearing loss.

In his August 2009 and April 2010 substantive appeals, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  However, in September 2011, before a hearing could be scheduled, he submitted a form indicating that he wanted to withdraw his request for a hearing before a VLJ.  Therefore, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The issues of entitlement to service connection for hypertension, entitlement to service connection for hearing loss on the merits, and entitlement to service connection for a low back disorder on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's external hemorrhoids disability is manifested by frequently recurring, thrombotic hemorrhoids.

2.  The Veteran's petition to reopen his claim of entitlement to service connection for hearing loss was denied by a rating decision dated in June 2007.  He did not appeal that determination.  

3.  The evidence received since the June 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a lumbosacral strain was denied by a rating decision dated in October 1993.  The Veteran did not appeal that determination.  

5.  The evidence received since the October 1993 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for service-connected external hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (DC) 7336 (2011).

2.  The June 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

3.  Evidence received since the June 2007 rating decision is new and material and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The October 1993 rating decision that denied entitlement to service connection for a lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

5.  Evidence received since the October 1993 rating decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter was sent to the Veteran in August 2008.

Regarding the duty to assist, the RO has obtained the Veteran's private treatment records and has provided him with two VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board notes that the evidence of record, including the June 2007 and March 2010 VA examination reports, adequately describes the current level of disability of the Veteran's external hemorrhoids.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating this claim on appeal.


II.  Increased Rating Claim

The Veteran was originally granted service connection for hemorrhoids and colon polyps, status post hemorrhoidectomy, in an October 1993 rating decision.  He was assigned a noncompensable disability rating effective February 1, 1993, the day following his separation from active service.  He submitted a claim for an increased rating in April 2006.  

	A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's external hemorrhoids has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

	B.  Analysis 

The Veteran's service-connected hemorrhoid disability has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336 for external or internal hemorrhoids.  Under this diagnostic code, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

In connection with his increased rating claim, the Veteran was first afforded a VA examination in June 2007.  At that examination, the Veteran reported that he had a history of hemorrhoids since the late 1970's, during his active service.  He reported that his hemorrhoids were external and that he had problems with pain and bleeding.  The examiner noted that the Veteran had received various forms of treatment for his hemorrhoids through the years.  The Veteran underwent a hemorrhoidectomy in 1993.  At the time of examination, he indicated that he was having itching and painful bowel movements.  Other current symptoms included burning, diarrhea, difficulty passing stools, and tenesmus.  He denied that his hemorrhoids were painful to the touch but stated that there were painful after prolonged sitting.  The Veteran additionally reported having benign polyps that were found and removed during a colonoscopy in 1993.  He denied having abdominal pain or blood in his stools.  The examiner noted that the Veteran did not have a history of thrombosis associated with his hemorrhoids.  At that time, the Veteran's hemorrhoids recurred one time or less per year.  On examination, the examiner noted that the Veteran had small external hemorrhoids present.  She noted that there was no evidence of thrombosis, bleeding, or excessive tissue, and there were no fissures present.  There was no anorectal fistula or anal or rectal stricture.  No rectal prolapse or sphincter impairment was noted.  The examiner noted that the Veteran's painful hemorrhoids had significant effects on his usual occupation.  The condition also had a moderate effect on his ability to complete chores and a severe impact on his ability to complete toileting.  

Private medical records reveal that the Veteran has received regular treatment over the years from Christopher M. Lee, M.D.  During a September 2005 consultation, the Veteran indicated that he had some recurrent problem with hemorrhoids.  Dr. Lee indicated that the Veteran had once again begun using Anusol HC cream for his hemorrhoid flare-ups.  In a March 2006 consultation, the Veteran again indicated that he was having recurring hemorrhoids.  The treatment plan was for the Veteran to continue using Anusol HC cream.  

In June 2008, the Veteran underwent a colonoscopy at Martin Army Community Hospital at Fort Benning, Georgia.  The Veteran had multiple polyps removed during the procedure.  The procedure report did not reference the Veteran's hemorrhoid disability.  

The Veteran was afforded his most recent VA examination in March 2010.  The Veteran reported to the examiner that he had external hemorrhoids that were swollen and thrombus, and that he experienced pain and bleeding with his hemorrhoids.  Other current symptoms included itching, burning, and difficulty passing stools.  The examiner noted that the Veteran's hemorrhoids were progressively increasing in severity.  Upon examination, the examiner noted that no fecal incontinence, no perianal discharge, no anorectal fistula and no anal or rectal stricture were present.  Additionally, the examiner noted that the Veteran did not have sphincter impairment or rectal prolapse.  The examiner found no hemorrhoids present during the examination.  The examiner noted, however, that the Veteran experienced a recurrence of four or more hemorrhoids per year, and that he experienced four or more hemorrhoids with thrombosis per year.  The examiner additionally noted that the Veteran had frequent rectal bleeding.  

In his September 2007 Notice of Disagreement, the Veteran indicated that the surgery performed during his active duty did not stop his hemorrhoids from recurring.  He reported having pain during bowel movements and when sitting for long periods of time.  In a March 2008 statement, the Veteran indicated that he was required to bathe for longer periods than usual because he needed to clean and soak his hemorrhoids and then apply medication before dressing.  In a May 2009 statement, the Veteran reported that his hemorrhoids were continually increasing in severity and that he needed to carry his medication with him wherever he went in case he were to have a bowel movement.  In his August 2009 VA Form 9, the Veteran reported that his quality of life had decreased because of his hemorrhoids.  Specifically, he experienced pain any time he needed to sit for long periods of time, such as when driving or when sitting at work or home.  He additionally reiterated the difficulty he had based on having to carry medication with him wherever he went and having to soak his hemorrhoids for long periods of time.  

Based on all the evidence of record, and especially the March 2010 VA examination report, the Board finds that the Veteran is entitled to a 10 percent disability rating, but not higher, for his service-connected external hemorrhoids.  The evidence of record shows that the Veteran has had recurring, thrombotic hemorrhoids, even after undergoing a previous hemorrhoidectomy.  The March 2010 VA examiner noted that the Veteran has been experiencing thrombotic hemorrhoids at least four times per year.  While the examiner did not comment on whether the Veteran's hemorrhoids were irreducible or exhibited excessive redundant tissue, the evidence has revealed that the Veteran experiences rather frequent recurrences of his hemorrhoids, as was noted by the March 2010 VA examiner as well as the Veteran's private physician, Dr. Lee.  

While the Board finds that the Veteran's service-connected hemorrhoid disability warrants a 10 percent disability rating, there is no evidence of record to suggest that the Veteran experiences hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, as would be required for the next higher, 20 percent disability rating.  There have been no complaints or findings of fissures or anemia.  Moreover, while the Veteran was initially granted service connection for hemorrhoids and colon polyps, there is no medical evidence of record to indicate that the Veteran's colon polyps have resulted in any limitation or additional disability.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran, and a 10 percent disability rating, but not higher, for his service-connected external hemorrhoids is, therefore, granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

      C.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected hemorrhoids (i.e., recurring thrombotic hemorrhoids) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describes his hemorrhoid disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


III.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claims

The Veteran's original claims for service connection for hearing loss and for a lumbosacral strain were denied in an October 1993 rating decision.  His claim for service connection for a lumbosacral strain was denied on the grounds that his in-service occurrence of this condition was temporary and was resolved with treatment, and that no permanent residual disability was shown at the time of his separation from service.  His hearing loss claim was denied on the grounds that audiometric findings did not meet the criteria for hearing loss at that time.  The Veteran did not appeal the October 1993 rating decision.  

A petition to reopen the Veteran's hearing loss and low back disorder claims was denied in a June 2007 rating decision on the grounds that new and material evidence had not been submitted to reopen his previously denied claims.  With respect to his hearing loss claim, the Veteran did not appeal that determination.  The Veteran did, however, perfect an appeal to his low back disorder claim, thus the June 2007 rating decision is the decision on appeal with respect to that claim.  Where the Veteran did not perfect an appeal with respect to the denial of his hearing loss claim in the June 2007 rating decision, that decision, as pertaining to the hearing loss issue, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Similarly, where the Veteran did not perfect an appeal to the denial of his lumbosacral strain in the October 1993 rating decision, that decision, with respect to the claim for a back disability, is also final.  See id.

The Veteran's petition to reopen his low back disorder claim was filed in April 2006.  He filed a petition to reopen his hearing loss claim in August 2008.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  See id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the October 1993 denial of his claim for a lumbosacral strain, the evidence of record included the Veteran's service treatment records (STRs), a general VA examination dated in March 1993, and a VA audiological examination, also dated in March 1993.  The evidence of record at the time of the June 2007 denial of his petition to reopen his service connection claim for hearing loss additionally included treatment records from the Martin Army Community Hospital, dated from March 2006 to February 2007, treatment records from Dr. Lee, dated from July 1994 to March 2006, and statements from the Veteran dated in April 2006, May 2006, August 2006, and January 2007. 

Evidence obtained since the final denial of his October 1993 claim for a lumbosacral strain includes evidence showing that the Veteran sought ongoing private treatment for his low back disorder following his service, such as the treatment records from Martin Army Community Hospital and Dr. Lee, and the Veteran's statements, as described in the preceding paragraph.  The evidence received since the June 2007 rating decision includes an August 2008 evaluation of the Veteran's hearing, taken in relation to his civilian employment, showing that he currently suffers from right ear hearing loss for VA purposes; and statements from the Veteran dated in March 2008 and September 2008, describing the severity of his current low back disability and his current hearing loss.   

The Board finds that this additional evidence, as applied to each respective claim, was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final October 1993 and June 2007 rating decisions, the record did not contain medical evidence of any post-service or current treatment for a low back disorder, and it did not contain evidence of current hearing loss.  The evidence received following these rating decisions provided clearer diagnoses with respect to his claimed disabilities as well as the Veteran's contentions regarding the etiology of these disabilities.  Most notably, the evidence suggest that the Veteran's back disorder was not only temporary and transitory but may have continued following his service, and it suggests that the Veteran current suffers from hearing loss, for VA purposes, that could be related to his active service.  Therefore, the Board concludes that the Veteran's claims of entitlement to service connection for hearing loss and for a low back disability are reopened.

In this decision, the Board reopens the Veteran's claims of entitlement to service connection for hearing loss and for a low back disorder, and remands these claims for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist with respect to these issues is not necessary.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to a 10 percent disability rating, but not higher, for service-connected external hemorrhoids is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for hearing loss on the merits, entitlement to service connection for a low back disorder on the merits, and entitlement to service connection for hypertension.  Unfortunately, the Board finds that these issues must be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he currently suffers from a low back disorder, from hearing loss, and from hypertension that he incurred in or a as a result of his active service.  Specifically, he contends that he suffered from back pain and incurred a back injury during his active service and that he has continued to suffer from flare-ups of back pain since his separation from active service.  He contends that he had hearing loss at the time of his separation from active service and that he continued to suffer from hearing loss that he incurred as a result of his active service.  Finally, he contends that he had high blood pressure during his active service resulting in him being told to decrease his salt intake, to exercise and to watch his diet.  He alleges that his current hypertension diagnosis is related to his in-service high blood pressure readings.

With respect to the Veteran's hearing loss and low back disorder claims, a review of his STRs reveals that he was noted to have hearing loss and back pain on his October 1992 separation examination.  Audiometric testing revealed decreased hearing bilaterally and hearing loss in accordance with VA standards in the left ear, but not the right ear.  See 38 C.F.R. § 3.385 (2011).  In December 1976, the Veteran sought treatment for a back ache.  He reported feeling tightness in his left flank.  In January 1977 the Veteran reported that his pain was beginning to resolve.  Records dated in September 1979 reveal that the Veteran reported having injured his back while bench pressing in June 1979, and that he was seeking treatment for back stiffness.  He described his pain as a dull ache near the vertebral column, right under the scapulas, in a band around his back.  An April 1990 medical record reveals that the Veteran complained of having back pain over a period of 24 hours.  He reported that he had had similar pains in the past.  

With respect to his blood pressure claim, the Veteran's same December 1976 medical record shows that his blood pressure was measured at 140/100 at that time.  A May 1991 health risk appraisal form indicated that the Veteran needed to decrease his salt intake.  His blood pressure was recorded at 130/74.  The Veteran's record of chronological medical care reveals successive reports where only his blood pressure was taken on July 6, 1989, July 7, 1989, July 14, 1989, August 3, 1989, and September 15, 1989.  His blood pressure for these respective dates was 120/70, 124/70, 130/90, 130/80, and 120/80.  No other medical information was recorded on these dates.  This evidence supports the Veteran's contention that his blood pressure had been monitored during his active service.

Post-service treatment records from Dr. Lee reveal that the Veteran complained of having musculoskeletal back pain in March 2006.  He reported having recurrent problems with back pain.  The Veteran additionally reported having back pain in a March 2006 primary care appointment at Martin Army Community Hospital.  The Veteran additionally received regular treatment and follow-up care for hypertension from Dr. Lee.  

In an April 2006 statement, the Veteran contended that he has continued to have flare-ups of his back pain since his separation from active service.  In a March 2008 statement, he contended that he had to perform regular back exercises to prevent the onset of back spasms.  

With respect to hearing loss, an August 2008 audiogram in connection with his civilian employment revealed that the Veteran had hearing loss for VA purposes in his right ear.

With respect to hypertension, multiple treatment records from Dr. Lee, dated from July 1994 to March 2006 reveal that the Veteran received ongoing treatment for borderline hypertension and hypertension.

Based on the evidence of record, the Board finds that pursuant to the duty to assist, the Veteran must be afforded VA examinations in order to determine the nature and etiology of each of these claimed disabilities before it can properly adjudicate his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, on remand, reasonable efforts should be made to secure all additional relevant private treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been undergoing fairly consistent treatment for back pain and hypertension from Dr. Lee and from the Martin Army Community Hospital and records from these providers, dated since March 2006 and June 2008, respectively, have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Christopher Lee, M.D. in Columbus, Georgia, dated since March 2006, and from Martin Army Community Hospital, at Fort Benning, Georgia, dated since June 2008.  

Any responses received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment specifically on the Veteran's military noise exposure and his October 1992 separation examination revealing left ear hearing loss.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA orthopedic examination of his low back.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a complete copy of this REMAND should be reviewed in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed hypertension had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records and post-service private treatment records, as well as the Veteran's lay statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


